Citation Nr: 0108880	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-09 432A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code, for periods of enrollment prior 
to August 25, 1997.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to May 1975.  The appellant is the veteran's son.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 1999 determination of the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from his status 
as a child of a veteran who has a permanent and total 
disability rating, see 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
1991); 38 C.F.R. 
§ 21.3021(a)(1)(iii) (2000), is entitled to a retroactive 
payment of Chapter 35 benefits for periods of enrollment 
extending from August 24, 1994 to May 9, 1997.  A review of 
the record reveals that additional development by the RO is 
necessary before the Board can decide the appellant's claim.  

In a rating decision dated June 1998, the RO awarded the 
veteran a total (100 percent) disability rating based on 
individual unemployability, effective from October 28, 1993 
to January 19, 1998, and basic eligibility under Chapter 35, 
Title 38, United States Code, effective from October 28, 
1993.  The RO received the appellant's application for 
Chapter 35 benefits on August 8, 1998.  This application 
reflects that the appellant enrolled in a nursing program at 
McMurry University in August 1994, for the purpose of 
pursuing a Bachelor's degree in science and nursing.  On 
October 30, 1998, the RO received certification of the 
appellant's enrollment at McMurry University from August 24, 
1994 to May 8, 1998.  Based on this information, in January 
1999, the RO notified the appellant by letter that he had 
been awarded Chapter 35 benefits for enrollment extending 
from January 20, 1998 to May 8, 1998.  

In another letter dated March 1999, the RO informed the 
appellant that his basic eligibility date for Chapter 35 
benefits was January 20, 1998, and that if he wanted to 
change this date to October 28, 1993, which in turn would 
require the RO to assign the appellant an earlier delimiting 
date of May 31, 2002, he should so inform the RO.  In a 
letter received at the RO the same month, the appellant 
requested that the aforementioned change be made.  The RO 
complied, and based on the change, amended the appellant's 
award of Chapter 35 benefits to cover enrollment extending 
from August 25, 1997 to December 13, 1997.

The appellant now seeks a retroactive payment of Chapter 35 
benefits for periods of enrollment extending from August 24, 
1994 to May 9, 1997.  During the pendency of this appeal, 
certain portions of 38 C.F.R. Part 21 pertaining to claims 
and effective dates for awards of educational assistance 
benefits were changed, effective June 3, 1999.  See 64 Fed. 
Reg. 23,769 (1999).  This regulatory amendment establishes a 
standard for determining what constitutes a formal claim, an 
informal claim, and an abandoned claim that could be applied 
uniformly to the educational assistance programs VA 
administers.  In addition, the amendment establishes less 
restrictive effective dates for awards of educational 
assistance and uniform time limits for acting to complete 
claims, and clarifies VA's responsibilities when a claim is 
filed.  The amendment eliminates regulations establishing the 
commencing date of an award as the later of one year before 
the date of receipt of claim or one year before the date of 
receipt of an enrollment certificate from the educational 
institution attended.  See 64 Fed. Reg. 23,769-23,773 (May 4, 
1999).  In the proposed rulemaking it was noted that delays 
in receipt of certification are typically the fault of the 
educational institution and certification of enrollment was 
not felt to be under the claimant's control.  63 Fed. Reg. 
23,409 (April 29, 1998).

In addition, during the pendency of this appeal, on November 
1, 2000, Congress revised the law governing, in pertinent 
part, effective dates for awards of Chapter 35 benefits.  See 
Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000).  
This Act appears to favor the appellant because it allows, 
provided other criteria are met, the RO to consider an 
application for Chapter 35 benefits as having been filed on 
an applicant's eligibility date for Chapter 35 benefits.   

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  In this case, the RO has not yet considered 
the appellant's claim pursuant to the amendments and Act 
noted above.  To ensure that the appellant is afforded due 
process of law, such action should be taken on Remand. 

This case is REMANDED to the RO for the following 
development:

The RO should readjudicate the 
appellant's claim pursuant to 64 Fed. 
Reg. 23,769 (1999) and the Veterans 
Benefits and Health Care Improvement Act 
of 2000.  If the RO affirms its prior 
denial, it should provide the appellant 
with a supplemental statement of the 
case, which includes all laws and 
regulations applicable to his claim, and 
afford him an opportunity to respond 
thereto before the claim is returned to 
the Board for additional review.


The purpose of this REMAND is to afford the appellant due 
process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




